UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4827



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BOBBY RAY HAILEY,

                                               Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-7)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Bobby Ray Hailey, reserving his right to appeal the

district court’s denial of his motion to suppress, pled guilty to

possession with intent to distribute cocaine hydrochloride, 21

U.S.C. § 841(a)(1), (b)(1)(C) (2000), possession of firearms in

commerce after felony conviction, 18 U.S.C. §§ 922(g)(1), 924(e)(1)

(2000), and possession with intent to distribute methamphetamine,

21 U.S.C. § 841(a)(1), (b)(1)(C).         He was sentenced to 140 months

of imprisonment.       On appeal, Hailey asserts the district court

erred in denying his motion to suppress evidence seized from his

vehicle.      Finding no reversible error, we affirm.

              This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.       See Ornelas v. United States, 517 U.S.

690, 699 (1996).     When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.     See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).     With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs, we

conclude that the district court did not err in denying the motion

to suppress.      Accordingly, we affirm the judgment.       We dispense

with   oral    argument   because   the   facts and legal contentions are




                                    - 2 -
adequately presented in the materials before the court and argument

would not aid in the decisional process.

                                                          AFFIRMED




                              - 3 -